Johnson, Judge.
The Thomases’ automobile was repossessed and they sued Barnett Bank of Southeast Georgia (Barnett Bank), Walker Jones Chevrolet Company, and an unknown representative of Barnett Bank. The Thomases filed a motion for a pre-judgment attachment of the assets of the named defendants. The trial court ordered that the motion be denied. The Thomases appeal that order.
“ Tt is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction.’ [Cit.]” Landor Condo. Consultants v. Colony Place Condo. Assn., 195 Ga. App. 840 (395 SE2d 25) (1990). The civil action in this case remains pending in the court below, and the only thing sought to be appealed is the order of the trial court denying pre-judgment attachment. That is clearly an interlocutory order. While it is true that OCGA § 5-6-34 (a) (5) provides for a direct appeal from an order granting or refusing applications for attachment against fraudulent debtors, there are no allegations of fraud in the complaint in this case. Further, a review of the Georgia Code provisions governing prejudgment attachment reveals no mention of “fraudulent debtors.” Thus, it is clear that the trial court’s order in this case denying prejudgment attachment is an interlocutory order. The Thomases have failed to comply with any of the statutory procedures for interlocutory application. Accordingly, we dismiss the appeal.
*473Decided March 19, 1992.
Leon Thomas, pro se.
Rose S. Thomas, pro se.
Gilbert, Harrell, Gilbert, Sumerford & Martin, Wallace E. Harrell, for appellees.

Appeal dismissed.


Garley, P. J., and Beasley, J., concur.